UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1040


In re: VICTOR B. PERKINS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:15-ct-03189-D)


Submitted:   May 18, 2016                    Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Bernard Perkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor     B.    Perkins       petitions     for     a     writ       of     mandamus,

alleging that the district court has unduly delayed acting on

his complaint          filed   pursuant      to   Bivens    v.        Six    Unknown    Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                                   He

seeks an order from this court directing the district court to

act.    Our review of the district court’s docket reveals that, on

March    2,     2016,    the    district      court    accepted             the   magistrate

judge’s       recommendation          and    dismissed          Perkins’          complaint.

Accordingly,      because       the   district     court    has        recently       decided

Perkins’      case,     we     deny    the   mandamus       petition          and    amended

petition as moot.            We grant leave to proceed in forma pauperis.

We   dispense     with       oral   argument      because       the    facts      and   legal

contentions      are     adequately     presented     in    the        materials        before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                             2